Exhibit 10(tt)


GRAPHIC [commonwealth.jpg]

 
December 31, 2010
 
VIA EMAIL: charles.pizzi@tastykake.com
 
Tasty Baking Company
Navy Yard Corporate Center
3 Crescent Drive, Suite 200
Philadelphia, PA 19112
Attn:         Mr. Charles P. Pizzi
President & CEO
 
RE:           Machinery and Equipment Loan Fund Loan Agreement dated September
6, 2007 (as amended and as may be further amended, supplemented or restated from
time to time, the “Loan Agreement”), by and among Tasty Baking Company
(“Tasty”), the Commonwealth of Pennsylvania acting by and through the Department
of Community and Economic Development (“MELF”).
 
Ladies & Gentlemen:
 
You have advised that Tasty will be requesting certain amendments to the Credit
Agreement dated September 6, 2007 (as amended from time to time, the “Senior
Credit Agreement”) by and among Tasty, the direct and indirect subsidiaries of
Tasty from time to time parties to the Senior Credit Agreement, Citizens Bank of
Pennsylvania, as Administrative Agent and Collateral Agent (in such capacities,
collectively, the “Senior Agent”), Citizens Bank of Pennsylvania as Swing Line
Lender and L/C Issuer, and each of the Lenders from time to time party to the
Senior Credit Agreement (the “Senior Lenders”).  Tasty will also be requesting
amendments to the Loan Documents and the documents executed in connection with
financing provided by the PIDC Local Development Corporation (“PIDC
Facility”).  We expect those requests will include limited moratoriums on
payments due under the Senior Credit Agreement (principal only), the Loan
Documents (all payments) and the PIDC Facility (all payments) and waivers of
defaults or events of defaults.
 
In consideration of your request to MELF, MELF hereby agrees as follows:
 


 
GRAPHIC [commonwealthaddress.jpg]

 


 
 
 
 

--------------------------------------------------------------------------------

 
 
Tasty Baking Company
December 3,201
Page 2
 
 
 
●   MELF hereby waives each Event of Default, if any, which may have occurred or
be continuing under the Loan Documents but only to the extent such Event of
Default exists up to and including January 31, 2011.  For the sake of clarity,
to the extent any Event of Default continues to exist after January 31, 2011,
such default shall constitute an Event of Default under the Loan Agreement and
other Loan Documents without the need for further notice to the Borrower or any
other person.
 
●   The Loan Documents are hereby amended to provide that any payments under the
Loan Documents or otherwise, whether such payments are of principal, interest,
fees or otherwise, which may be or are required to be made to MELF under the
Loan Documents or otherwise between the date of this letter and January 31, 2011
shall not be paid to MELF or any other party until after January 31, 2011.  Any
such payments received by MELF from the date of this letter through and
including January 31, 2010 will be treated as if a Payment Blockage Notice (as
defined in the Intercreditor Agreement) had been give by the Senior Agent under
the Intercreditor Agreement and shall be held in trust and turned over to the
Senior Agent as provided in the Intercreditor Agreement.
 
●   MELF further agrees, for the benefit of the Senior Lenders, that through and
including January 31, 2011, it will not further amend, supplement or modify any
Loan Documents or waive any provisions thereof without the express written
consent of the Senior Agent.
 
 
Sincerely,


COMMONWEALTH OF PENNSYLVANIA
acting by and through the DEPARTMENT OF
COMMUNITY AND ECONOMIC
DEVELOPMENT






By: _____________________________________
Name:  Timothy M. Anstine
Title:  Deputy Chief Counsel